Case 1:08-cr-00581-JFK Document177 Filed 08/24/20 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

1} USDC SDNY |

H DOCUMENT
UNITED STATES DISTRICT COURT {| ELECTRO JNICALLY F ILED |
SOUTHERN DISTRICT OF NEW YORK BOC #: ‘
ose nnn x [DATE FILED: QU [2520
UNITED STATES OF AMERICA : : a :

-~against- : No. 08 Cr. 581 (JFK)
: ORDER
JESUS MENA-CANCEL, :
Defendant. :

ee ae eee ee ee ee ee ee a a ee ee xX

JOHN F. KEENAN, United States District Judge:

On August 23, 2020, the Government filed its opposition to
Defendant Jesus Mena-Cancel’s pro se motion for compassionate
release. Mena-Cancel shall have 30 days from the date on which
he is served with the Government’s opposition to file a reply,
if any. Absent further order, Mena-Cancel’s motion will be
considered fully submitted as of that date.

The Court will mail a copy of this Order to Mena-Cancel
today.

SO ORDERED.

Dated: New York, New York

August 24, 2020 Hote t Wevtban/

John F.’ Keenan
United States District Judge

 

 
